Filed 6/21/16 In re S.O. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

In re S.O., Persons Coming Under the Juvenile
Court Law.

TUOLUMNE COUNTY DEPARTMENT OF                                                              F072544
SOCIAL SERVICES,
                                                                          (Super. Ct. Nos. JV7385, JV7387,
         Plaintiff and Respondent,                                                     JV7388)

                   v.
                                                                                         OPINION
S.O.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Tuolumne County. Donald
Segerstrom, Judge.
         Carol A. Koenig, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Sarah Carrillo, County Counsel, and Cody M. Nesper, Deputy County Counsel,
for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Hill, P.J., Levy, J. and Peña, J.
       In a juvenile dependency proceeding, S.O. (mother) appeals from orders, entered
on September 29, 2015, that terminated the dependencies of three of her children, S.L.O.,
D.H., and S.H., awarded physical custody to their father, T.H., and ordered once-a-month
supervised visitation with mother. Mother’s only contention is that the juvenile court
erred, at the time of the 12-month review hearing, by failing to proceed as if the children
were Indian children pursuant to California Rules of Court, rule 5.482(c).
       By a separate opinion filed on June 13, 2016, which addressed mother’s appeal
from the orders entered at the 12-month review hearing, we rejected the same contention
she now raises, concluding that she forfeited the issue by failing to raise it below. (In re
S.O. et al. (Jun. 13, 2016, F071404) [nonpub. opn.].) Consequently, her current
challenge is now moot. (In re Audrey D. (1979) 100 Cal. App. 3d 34, 39.) Accordingly,
the appeal from the court’s September 29, 2015, orders is dismissed as moot.
                                      DISPOSITION
       The appeal is dismissed.




                                             2.